Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 1 of 11

peewee cee eS eS SE een

pees (-° ie po Pe
mo parca i oH 1 te
UNITED STATES DISTRICT COURT pec fe
FOR THE y ! IAN . i" oY
SOUTHERN DISTRICT OF NEW YORK 7 ch] JAN O28 2079 we
USDC.

. woo
Dante Memair ey

(petitioner)

Civid:Action No.:
GYiminal Action No.: 16-CGR-666(KMK)

United States of America
(respondent)

MOTION PURSUANT TO FRAP RULE"5" REPLY AND ANSWER PETITIONER'S
RESPONSE TO THE GOVT'S ANSWER DATED DECEMBER 18th, 2019 IN OPPOSITION
TO PETITIONER’ S$ 3582(C) MOTION FOR RELIEF

 

NOW COMES, Dante McNair, Pro Se, Petitioner's response to.the
Govt's opposition answer, pursuant to FRAP Rule "5" Petitioner has
the right (legal)ito reply; and as for reasons thereof, Petitioner
(McNair) respectfully states as:follows:

Petitioner responses specifically to the Govt's claims-and sup-
posed applicable lawssand discussion notification to the Court cha-~
llenging the Govt's position while providing supportive case law
(and4ALIKE) in favor of Petitioner's claims/grounds for relief.

A) Applicable Law; (In opposition of the Govt's claims)

The Govt’ (in its answer to the court) takes a very narrow view-
point when determining Petitioner's filing pursuant to a 3582(c) £-
iling instead of under Title 28 U.S.C Section2255.

First the Govt states falsely when it states, Petitioner does not
cite "No Amendments to the Goidelines" when suggesting that Petitioner
motion is best served under §2255(A). As recent as August 12, 2019

U.S. v. Sainz) No. 18-10310 (9th Cir.),; the Court reversed the

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 2 of 11

the District Court's denial of a motion for a sentence reduction
under 18 U.S.C. §3582(C)(2) and remanding for further proceedings
when the Panel held that,a District Court may NOT sua sponte raise
Cor by pass) a defendant's right to file a § 3582(C)(2) motion and
deny the motion on that ground is a violation of an indivduals co-

nstitutional rights.

Rather than having the Parole Commission review every Federal
Sentence focused only on an offender's rehabilitation. Congress
decided that § 3582(c) could and would enable courts to decide,
in individual cases, if "there is a justification for reducing a

term of imprisonment." Id. at 56

Congress intended for the situations listed in §3582(c) to act
as "safety valves for modification of sentences," id at 121, that
enabled sentence reductions when justified by various factors that
previously could have been addressed through the now abolished par-
ole system. This particular safety valve would “assure the availab-
ility of specific review and-reductionto a term of imprisonment for
‘extraordinary and compelling reasons" and [would allow courts] to
respond to changes in the guidelines." Id noting that this approach

“would keep "the sentencing power in the judicary where it belongs"
rather than with a federal parole board, the statute permitted “later
review of sentences in particularly compelling situations" Id. (emp-

-hasis added.)

‘Congress thus intended to give federal sentencing courts an equ-
itable power that would be employed on an individualized basis to
correct fundamentally unfair sentences. And there is no indication
that Coigress limited the safety valvecof §3582(c)(1)(A) to medical
or elderly release; if extraordinary and compelling circumstances
were present, they could be used to "justiy a reduction of an un-
usually long sentence." S. Rep. No. 982225 at 55 56

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 3 of 11

Turning next to the issue of correctness of when an individual

could or should file pursuant to 2255 statute. Petitioner has no

problem refiling his motion under the 2255 statue that the Govt

suggest if it so pleases the Court. The Rules pursuant to 28 U.S.C.

2255; does address that an individual can file even. past the one

(1) year statue of limitations; when or on the grounds that he is

"actually innocent" of a particular charge (or enhancement illeg-

ally derived) and in the interest of brevity and judicial economy,

when a correction of an illegal sentence must be further adjudicated

such as:

1)

2)

3)

4)

To. prevent ‘a complete miscarriage of Justice that would
result from allowing a unconstitutional sentence to stand
(U.S. v. Cabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)
23 F.3d 888 (1994), (U.S. v. Mikalajunas) 186 F.3d 490, 495
(1999)

A new claim raised could not have been raised in a prior
motion; nor presented previously because the issue raised
was not available at the time of sentencing; ((2255)(h)(2))

A change in the law that directly effect the guideline range
of his sentence or incorrectly created resulting in an im-
proper.classification (U.S. v. Whitley), 737 F.App x 147,
148-49 (4th Cir. 2018); (Also see) (U.S. v. McCollum) ,885
F.3d 300, 307-09 (2018); or

Newly discovered evidence that if proven and viewed in the
light of the evidence as a whole would be sufficent to est-
ablish by clear and convincing evidence; that no reasonable

fact finder would have found the movant guilty of the offense.

dae

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 4 of 11

B). Discussion:

The Govt is correct here that Petitioner was not charged with -
a 924(c) crime of violence yet was enhanced by 2 points (levels)
incorrectly. What the Govt fails to recognize is the opinion cited
by Justice Gorsuch that states; "In our constitutional order, a vague
law is no law at all." Furthering, the way the 924(c) statue is being
used to stack longer sentences, that even the Govt admits that the
statue language (Also while using to enhance those not directly ch-
arged with a 924(c) offense) provides no reliable way to determine
which offense qualify and cannot be squared with the statues text,
context, and history of the 924(c) statue. Concluding with;
"were.we to adopt the Govt's claims of usage for the 924(c)(3)(B)
(Along with unfourided or outside of the Indictment charges) we would
be effectively stepping outside our rule as judges and writing a
new law rather, than applying the one Congress adopted." Such an
opinion by many. other courts is consistant with recent court find-
ings to stay within the four corner'’s'‘of the indictment to sentence
defendant's.

_ A Super majority of all federal judges are following what was alleged in "The Four
Corners" of the indictment (some indictments did not contain any drug quantity). Here's
what the federal judge in my case expressed in part; a .
"T have previously concluded that the offense as charged in the indictment , and not
actual conduct, controls the question of eligibility under the First Step: Act. See,
e.g., United States v. Davis, No. 4:92-CR-4013-WIS/CAS (ECF No. 823). My conclusion is
in line with those reached by many courts. See, e.g., United States v. Shaw, No. 02-
' CR+162, 2019 WL 2477089, at *4(W.D. Wisc. June 13, 2019)("I agree with the reasoning
of these courts that have concluded that eligibility under the First Step Act is deter-
“Inined by looking at the statute of conviction, not the defendant's conduct."): United
States v. Stone, No. 1:96-CR-403, 2019 2475750, at #3 (N.D. Ohio Jun 13, 2019)("When
drug quantity is not both charged in the indictment and submitted to the jury as part of
the jury instructions, the statutory maximum under 841(b) must be determined without
reference to a specific drug quantity.'"); United States v. Martinez, No. 04- ~CR-48- -20

1

I
1
|
i
i

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 5 of 11

(FSR), 2019 WL 2433660, at #3(S.D.N.Y. May 24, 2019)("This Court... concludes that.the °
phrase 'violation of a Federal criminal statute' refers to the amount charged in the
indictment upon which Martinez -was convicted, not the amount-attributed to him by
judicial finding."); United States v. Rose, __F. Supp. 3d_, 2019 WL 2314479, at 3
(S.D.N.Y. May 24, 2019) (citing cases); United States v. Boudding, __F. Supp. 3d_, 2019
WL 2135494, at %*4 (W.D. Mich. May 16, 2019)(explaining that "eligibility under the
language of the -First. Step Act turns on a simple, categorical question: Namely , whether
a defendant's offense of conviction was a crack cocaine offense affected by the Fair
Sentenéing Act. If So, the defendant is categorically eligible for consideration re-
gardless of actual quantities. The particular quantities affect only the Court's
discretionary call on whether to grant a reduction in’ sentare ."), There is limited
ease law to the contrary. . | : | |

Of great legal consequences, in (U.S. v. Maupin) No. 19-6817;
speaks to what the Supreme Court makes clear that, a covered offense
is determined by the Statute of conviction, not “actual conduct"
or relevant conduct". This ruling the Govt conceded to in the Fourth
Circuit (See United States Motion to Remand,: (3.C.F. No.26).Thus if
and since Petitioner was never charged to a violation pursuant to a
924(c) violation; one would conclude: that Petitioner was simply en-
hanced under what would be relevant conduct to a crime. If such is
the case, then the Courtl's have decided that relevant conduct not
presented to a jury may not be used to enhance a defendant beyond
the findings of a jury (See Rosales - Mireles v. U.S. 138 S.Ct. No.
1897 (2018); Also, U.S. v. Antonucci, 667 Fed. Appx 121, 2016 U.S.
App. Lexis 11396).

Subsequently the Govt's enhancement being illegal would mean
that Petitioner was sentenced on a calculation of applicable gu-
ideline range used that was in error. Such is the case, that-.on
April 20, 2016 in (Molina - Martinez v. U.S.) 136, S.Ct 1338, 1344
the Court determined that the district Court. had errored and should
have sentenced the defendant to a lower guideline range because the
Court found that a sentencing procedure which begins with an incorr-
ectly calculated guideline range level is infected with "Plain" error

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 6 of 11

and requires resentencing even where there has been failure to object
(By way of plea) to the Court's guideline calculation. (In further
support also see.... (Haskell v. Superintendent Green SCI, 2017

BL 266640 3rd Cir. No. 15-8427 (2017); Harris v. U.S., No. 17-3341
(3rd Gir.) (2018). .

Finally, inherently pursuant to (U.S. v. Davis) No. 18431; si-
milar to Petitioner's claims in (Davis) Petitioner cites that his

5th amendment rights were violated failure of correct due process

 

in Petitioner's motion his constitutional claims of violation is
interwoven throughout his brief for such relief; that the Govt co-
nviantly seems to avoid in their answer response. Unfortunately,

for the Govt the laws: have changed in favor of defendant's where
they simply cannot just state (as in their answered brief) "the two-
level enhancement was properly applied and defendant is not entitled

to the relief he seeks."

The (Davis) case is about how thé Govt is misapplying the 924(c)
charge and vagueness of the language. Period!:The belief that they
can avoid charging someone of a violation; then create an end-around
an enhance an individual upward (under) relevant conduct of a crime
or outside of an actual covered offense, by simply-stating so is
now inconsistent was case law (Supreme Court) presedent rulings.

The Govt cannot have it all: ways, ‘when it. suits them. Period!

Petitioner was given an unproven, unchar ged, uncovered offense
violation based on what seems to be relevant "supposed" conduct;

that is now considered illegal when not presented to a jury of his
peers. Pursuant to Davis; since Petitioner recieved what then would
be a 2 level enhancement (non- -charge) would mean he would fall under

the 924(G)(3)(B) residual clause; thus would conclude cannot stand

 
Case 7:16-cr-O0666-KMK. Document 284 Filed 01/02/20 Page 7 of 11

4

based on the unconstituionality of vagueness determined by the
Highest Court in the land of America.

Wherefore, DanteMcNair, Pro Se, Petitioner, respectfully asks
this Honorable Court to GRANT Petitioner's Motion for Relief and
issue a resentencing; pursuant to (U.S. v. Davis) 18431, and for
the following reasons: (AND ALIKE)

1) Based on recent 9th Cir. Decision im (U.S. v. Sainz) No.
17-1030; stating that the a district court "may not"
sua sponte raise (or by pass) a defendant's rights to
file a § 3582(C)(2) motion and deny the motion on that
ground (because the Govt simply asks the Court to) is

a violation of an individual's constitutional rights.

2) Congress recently decided that 3582(C) could and would
enable courtsto decide in indivdual cases, if there is
a justification for reducing a term of imprisonment to
act as a safety valve for modification of sentences.

3) A super majority of all Federal Judges are now £ollo-
wing what was alleged in the ‘Four Corners! of the
indictment concept in favor of defendant's harshly or

illegaly sentenced.

4) Petitioner was given (when not charged) an enhancement
of (2) levels for a gun violation under relevant conduct
that is now deemed illegal when not presented before a

jury of his peers. Period!

Congress sought out to avoid stacking to create longer (unjus-
tified) sentences created by prosecuter's and thus in (Davis) the
Supreme Court determined a vague law is no law at all! Petitioner;
granted was not charged with a 924(c) violation... However, was

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 8 of 11

enhanced as if he recieved a 924(C)(2)(B) charge which falls under
the residual clause and cannot stand. Petitioner addresses each
claim proffered by the Govt proven without a doubt that, the laws
are in favor of Petitioner's claims for relief, and requests that
the court GRANT Petitioner's motion for Resentencing to Reverse

a Harmful Error of the 2 level Enhancement, before the Court; to
correct a miscarriage of Justice, and for any other relief

deemed necessary and appropriate in the Interest of Justice.

DATED: _|g- 30-14

Respectfully Submitted,

vy (he. Ve

Dante McNair, Pro Se
Fed No.: 78214-054 ©

LSCI Allenwood - LOW
P.O. Box 1000

White Deer, PA 17887

 
Case 7:16-cr-O0666-KMK Document 284 Filed 01/02/20 Page 9 of 11

AFFIDAVIT

I Hereby Certify that the foregoing facts are true and correct
to the best of my knowledge and belief under penalty of perjury « as

per 28 USC Section 1746.

Pro Se
[vom

a
\,

 

CERTIFICATE OF SERVICE

 

IT Hereby Certify that a copy of the foregoing Petition/Motion was

mailed on this q= day of len 2020, by First Class Mail,

postage prepaid to:

AUSUA

Office of the US ATTORNEY
Christopher J. Clore

300 Quarropas Street
White Plains NY 10601

Chae 2~

Dante McNair Pro Se

 

 
 

 

f

 

eae SEE Pode

   

a Z

 

     

ae Met a | |
Terese Tec :

000.0 20s 228m ooo 7072 5631

 

 

oat co 1 78214-0540 OT
py ol Clerk Of Court oth
, Oo 300 Quarropas ST
While Plains, N'Y 10601
| United States

 

 

CaS€ 7:16-cF-00666-KMK™ Docuinent 284” Filed 01702120" PAge-10 oF

 
iled.01/02/20. Page.11 of 11

        

 

Pot ee

 

  

TI

 

 

Ty GRD SA ASI GIO UNE elle AAC ER EHS MRE ET Ce pean ros ot

  

betes

 

Low Securlly Coiccuuanas es
Allenwood, PA Lies?
Date ace a a7ntn

eee OE rate tee

The enclosed letter was processed Hiro ts

special mailing procedures for forw: 5:
you. The letter has neither been ope ia.
inspected. If the writer raises a gus. .
problem over which this faci!
jurisdiction, you may wish to 1
material for further information ©
If the writer encloses corres
forwarding to another addin sb

anclac urs tr at. i

 

  

 

ee ey a ee ee ee er ea ee A ee ee he it

 

 

 

 
